UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TRUMAN SCOTT,

                 Plaintiff,

         v.                                                 Civil Action No. 16-694 (RDM)

 UNITED STATES OF AMERICA, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Truman Scott, proceeding pro se, filed this action under 42 U.S.C. § 1983

against the United States and Jefferson B. Sessions III in his capacity as the U.S. Attorney

General. Dkt. 1. Scott is presently incarcerated in West Virginia, id. at 3, and he alleges that he

was never indicted on the charges leading to his conviction and imprisonment, id. at 5. As relief,

Scott asks “that the [G]overnment in open court be allowed to concede [that] [he] has never been

indicted.” Id. Scott has also filed a “motion to expedite hearing on his petition for [a] writ of

habeas corpus pursuant to [28] U.S.C. § 2241.” Dkt. 5 at 1. He asserts that he has served more

than twenty-two years of imprisonment “on charges that do not exist.” Id. at 2. According to the

motion, Scott’s “petition was file[d] . . . in the District of Columbia” because he would “not

receive a fair hearing” in North Carolina, the state where he was convicted. Id. at 1.

       To the extent that Scott intends for this action to be construed as a petition for a writ of

habeas corpus, Scott has filed his petition in the wrong jurisdiction. When a prisoner

“challeng[es] the very fact or duration of his physical imprisonment, and . . . seeks . . . a

determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411
U.S. 475, 500 (1973). Under 28 U.S.C. § 2241(a), district courts may grant habeas relief only

“within their respective jurisdictions.” “Because ‘[a] writ of habeas corpus does not act upon the

prisoner who seeks relief, but upon the person who holds him in . . . custody,’ a court may issue

the writ only if it has jurisdiction over that person.” Stokes v. U.S. Parole Comm’n, 374 F.3d

1235, 1237–38 (D.C. Cir. 2004) (alterations in original) (citation omitted) (quoting Braden v.

30th Judicial Cir. Ct. of Ky., 410 U.S. 484, 494–95 (1973)). Here, Scott has not named the

warden of the prison at which he is being held, and, more importantly, has not filed his petition

in “the district of [his] confinement,” the U.S. District Court for the Northern District of West

Virginia. Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). This Court therefore lacks “territorial

jurisdiction” to entertain his petition for habeas relief. Day v. Obama, No. 15-671, 2015 WL

2122289, at *1 (D.D.C. May 1, 2015), aff’d sub nom. Day v. Trump, No. 15-5144 (D.C. Cir. June

23, 2017); see also Lane v. United States, No. 14-731, 2015 WL 6406398 (D.D.C. Oct. 21, 2015)

(explaining that the territorial-jurisdiction requirement is like personal jurisdiction or venue).

       To the extent that Scott is not seeking habeas relief but, rather, seeks to compel the

United States to “concede” that he was never indicted on the charges of which he was convicted,

the Court must dismiss the complaint pursuant to the Prison Litigation Reform Act, 28 U.S.C. §

1915A. Section 1915A instructs a court to dismiss a prisoner’s complaint if the complaint “fails

to state a claim upon which relief may be granted.” Id. § 1915A(b)(1); see Redmond v. Fulwood,

859 F.3d 11, 13 (D.C. Cir. 2017) (noting that § 1915A instructs courts to dismiss complaints sua

sponte). On its face, Scott’s complaint asserts claims under 42 U.S.C. § 1983 against the United

States and the U.S. Attorney General. But Section 1983 applies only to state and local actors.

See id.; Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658, 690 (1978). And

although the Court is mindful of its duty to construe pro se complaints liberally, Erickson v.



                                                  2
Pardus, 551 U.S. 89, 94 (2007), the Court cannot discern any other claim that would entitle Scott

to the relief he seeks.

                                           CONCLUSION

        Accordingly, the Court will DENY the motion for an expedited hearing. Dkt. 5. To the

extent Scott intends to petition the Court for a writ of habeas corpus, the Court will DISMISS

that petition without prejudice for lack of territorial jurisdiction, and, to the extent he seeks to

compel the United States merely to concede that he was not indicted, the Court will DISMISS

his complaint for failure to state a claim upon which relief can be granted.

        A separate order will issue.



                                                        /s/ Randolph D. Moss
                                                        RANDOLPH D. MOSS
                                                        United States District Judge


Date: August 29, 2017




                                                   3